Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/07/2021 has been entered.


DETAILED ACTION
Claims 27-35 are pending in Claim Set filed 1/07/2021.
Claim 27 has been amended.
Claims 27-35 are for examination.


Status of Application
Receipt and consideration of Applicant’s amended claim set and remarks filed on 01/07/2021 is acknowledged. The following rejections are newly applied. They constitute the complete set presently being applied to Instant Application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/08/2021 and 8/05/2021 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.

There is lack of written description for instant claim 27, which recites:
Claim 27. (Currently amended) A method for treating a hypogonadal male comprising orally administering to the male twice-daily a composition comprising a capsule and a liquid .

Specification states the following:
(i) Paragraph [0067] (in part):
Particularly preferred compositions of the present invention are liquid oral unit dosage forms, more preferably filled into hard or soft capsules.
(ii) Paragraph [0069] (in part):
The formulation may be de-aerated before encapsulation in either soft or hard capsules.
(iii) Paragraph [0079] (in part):
The doses were administered as capsules to subjects five minutes after a meal.
(iv) Paragraph [0087] (in part):
Doses were administered as capsules to subjects 30 minutes after initiation of meals.
(v) Paragraph [0096] (in part):
Doses were administered as capsules, with subjects instructed to take doses 30 minutes after
initiation of meals.


A complete search of Instant Specification did not provide support for the amendment (shown below) in Claim Set filed 1/07/2021:
 ‘a composition comprising a capsule and a liquid’

Therefore, the disclosure does not provide support for the claim amendments made in the Claim Set filed 1/07/2021 by changing the scope of the disclosure; thereby, constituting new matter.
M.P.E.P. §2163 states that new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g. In re Lukach 442 F.2d 967, 169 USPQ (CCPA 1971). 

Applicants may consider amending claim 27 to recite (in part): “A method for treating a hypogonadal male comprising orally administering to the male twice-daily a composition comprising a capsule and a liquid formulation encased within the capsule,”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 27 recites the limitation "the formulation" in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim. Claim 27 has been amended to delete a previous reference to “formulation” and it is therefore unclear if claim 27 is missing a particular component or if “the formulation” is referring to the capsule and liquid together. Since dependent claims 28-35 do not correct the issue, these claims are indefinite for the same reason. The proposed amendment above would overcome this rejection.

Conclusions
No claim is allowed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler whose telephone number is (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7::00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, David Blanchard can be reached (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./


/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626